      Case 1:18-cv-02034-ALC-DCF Document 34 Filed 02/06/19 Page 1 of 4



UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


 ESTELA BATEN, REYNA BATEN, and
 YOLANDA PATRICIA BATEN MIRANDA
 individually and on behalf of others similarly
 situated,                                                Civ. Case No. 1:18-cv-02034-ALC-DCF

 Plaintiffs,

 v.

 BRIGHT LAUNDRY LAND CORP. (D/B/A
 BRIGHT LAUNDRY LAND), TOP FABRIC
 CARE INC. (D/B/A WHOLESALE DRY
 CLEANING), MICHAEL MYINT, and LAY NA
 MYINT (A.K.A. LINDA),

 Defendants.


                        MOTION TO WITHDRAW AS COUNSEL

       PLEASE TAKE NOTICE that, upon the declaration of Virginia Alyson Harper, Esq.
below, Defendants hereby move this Court for an Order allowing Virginia Alyson Harper, Esq. to
withdraw as counsel for Defendants. In support of such notice and in conformance with Local Rule
1.4, undersigned counsel states the following pursuant to 28 U.S.C. 1746 under the penalty of
perjury:

   1. As of January 1, 2019, I am no longer associated with the law firm of the Law Offices of
      Michael K. Chong, LLC, attorneys for Defendants.

   2. The Law Offices of Michael K. Chong, LLC continues to be counsel of record in this
      matter.

   3. The discovery end date is April 12, 2019.
      Case 1:18-cv-02034-ALC-DCF Document 34 Filed 02/06/19 Page 2 of 4



   4. I am not asserting any retaining or charging lien on Defendants.


Dated: February 6, 2019

                                           Respectfully submitted,
                                           /s/ Virginia Alyson Harper, Esq.
                                           5045042 (ATTORNEY ID#)
                                           Email: vaharper88@gmail.com
                                           Cell: 201-953-6111
                                           Formerly of:
                                           Law Offices of Michael K. Chong, LLC
                                           2 Executive Drive, Ste. 720 Fort Lee, NJ 07024
                                           Ph#: (201) 947-5200 Fx#: (201) 708-6676
       Case 1:18-cv-02034-ALC-DCF Document 34 Filed 02/06/19 Page 3 of 4




UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK


  ESTELA BATEN, REYNA BATEN, and
  YOLANDA PATRICIA BATEN MIRANDA
  individually and on behalf of others similarly
  situated,                                             Civ. Case No. 7:18-cv-04246-NSR

  Plaintiffs,

  v.

  BRIGHT LAUNDRY LAND CORP. (D/B/A
  BRIGHT LAUNDRY LAND), TOP FABRIC
  CARE INC. (D/B/A WHOLESALE DRY
  CLEANING), MICHAEL MYINT, and LAY
  NA MYINT (A.K.A. LINDA),

  Defendants.


                ORDER GRANTING MOTION TO WITHDRAW AS COUNSEL

        Upon the Motion by Counsel for BRIGHT LAUNDRY LAND CORP. d/b/a BRIGHT

LAUNDRY LAND, MIKE MYINT (improperly pled as MICHAEL MYINT), and LAY NA

MYINT (“Defendants”) and the accompanying declaration of Virginia Alyson Harper, Esq., IT IS

HEREBY ORDERED that the motion of Virginia Alyson Harper, Esq. to withdraw as counsel for

Defendants is granted, and Virginia Alyson Harper’s appearance is withdrawn as of the date of

this Order.
         Case 1:18-cv-02034-ALC-DCF Document 34 Filed 02/06/19 Page 4 of 4



Dated:         ___________________                ___________________________

                                                  Honorable Debra C. Freeman

                                                  United States Magistrate Judge
